Motion to change venue of trial of indictment from Onondaga County denied. Memorandum: We conclude that defendant has not on this application met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Onondaga County (CPL 230.20, subd 2). If it develops during the voir dire that a fair and impartial trial cannot be drawn, an appropriate application may then be made. The relief requested in the application before us now is premature. (See People v DiPiazza, 24 NY2d 342; People v Hatch, 46 AD2d 721; People v Sekou, 45 AD2d 982, app dsmd 35 NY2d 844.) The other issues raised by the defendant on the motion should be addressed to the trial court. (See CPL 270.15, 270.25.) Present — Dillon, P. J., Callahan, Green, Moule and Schnepp, JJ. (Order entered Nov. 2, 1984.)